Case: 16-15405   Date Filed: 07/24/2017   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15405
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:16-cr-60047-BB-2



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

ISRAEL TORRES ARELLANO,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (July 24, 2017)

Before JORDAN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 16-15405     Date Filed: 07/24/2017   Page: 2 of 4


      Israel Torres Arellano appeals his 75-month sentence, imposed below the

guideline range, after he pled guilty to one count of conspiracy to possess with

intent to distribute 500 grams or more of methamphetamine. On appeal, Torres

Arellano argues that the district court should have applied a two-point minor role

reduction when calculating his sentence because he played a limited role in the

conspiracy and was less culpable than another conspirator who received a minor

role reduction.

      We review the district court’s determination of whether or not a defendant

qualifies for a minor role reduction for clear error. United States v. Rodriguez De

Varon, 175 F.3d 930, 937-938 (11th Cir. 1999). The district court has

“considerable discretion in making this fact-intensive determination.” United

States v. Boyd, 291 F.3d 1274 (11th Cir. 2002). Section 3B1.2(b) of the

Sentencing Guidelines states that if a defendant was a minor participant in the

crime, his offense level should be decreased by two points. U.S.S.G. § 3B1.2(b).

A minor participant is a defendant who is less culpable than most other

participants, but whose role could not be described as minimal. Id. § 3B1.2,

comment. (n.5). The defendant bears the burden of proving a mitigating role by a

preponderance of the evidence, and we have recognized that the role determination

is “uniquely fact-intensive.” Rodriguez De Varon, 175 F.3d at 939-40.




                                         2
               Case: 16-15405     Date Filed: 07/24/2017    Page: 3 of 4


      In determining a defendant’s role in the offense, a district court must

consider first the defendant’s role in the relevant conduct that he is being held

accountable for at sentencing and second the defendant’s role compared to other

participants in the relevant conduct. Id. at 940-941, 944. To be entitled to a

reduction, a defendant must prove that he was less culpable than most other

participants that engaged in the same relevant conduct. Id. at 944. A district court

“is not required to make any specific findings other than the ultimate determination

of the role in the offense.” Id. at 940. A district court’s decision will rarely

constitute clear error so long as it is supported by the record and is not a

misapplication of the law. Id. at 945.

      The district court did not err in deciding not to apply the two-point minor

role reduction when calculating Torres Arellano’s sentence. The district court

found that Torres Arellano played an important part in the conspiracy and was not

less culpable than the other members of the conspiracy, and therefore concluded

that he did not merit a minor role reduction under U.S.S.G. § 3B1.2(b). See

Rodriguez de Varon, 175 F.3d at 940-41, 944. Specifically, the court found that

Torres Arellano was the main point of contact for the conspiracy who arranged

transactions with the confidential source, received the money, and recruited his

friend Pinzon Urtecho to accompany him. Because the conclusion was supported




                                           3
              Case: 16-15405     Date Filed: 07/24/2017   Page: 4 of 4


by the record and was not a misapplication of law, it was not clear error. Id. at

945. Accordingly, we affirm Torres Arellano’s sentence.

      AFFIRMED.




                                          4